IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs July 12, 2005

                STATE OF TENNESSEE v. ALLEN D. BALDWIN

                  Direct Appeal from the Criminal Court for Shelby County
                             No. 01-13330 J.C. McLin, Judge



                  No. W2004-02715-CCA-R3-CD - Filed September 1, 2005


A Shelby County Criminal Court jury convicted the appellant, Allen D. Baldwin, of aggravated
robbery, a Class B felony, and robbery, a Class C felony. The trial court merged the robbery
conviction into the aggravated robbery conviction and sentenced the appellant to ten years in the
Department of Correction. On appeal, the appellant claims that the trial court erred by ruling that
the State could impeach him with his prior convictions for robbery and theft if he chose to testify.
Upon review of the record and the parties’ briefs, we affirm the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JERRY L. SMITH and JAMES
CURWOOD WITT , JR., JJ., joined.

Garland Erguden (on appeal) and Donna Armstard (at trial), Memphis, Tennessee, for the appellant,
Allen D. Baldwin.

Paul G. Summers, Attorney General and Reporter; Seth P. Kestner, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Stephanie Johnson, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

                                     I. Factual Background

       This case relates to the appellant’s robbing Nicole Stokes on May 22, 2001. On May 22, Ms.
Stokes walked to the Little Red Market at the corner of Decatur and Merriwether Streets in
Memphis. She had walked to the store in order to get change for a one-hundred-dollar bill.
However, the store clerk was busy and would not give Ms. Stokes change. Ms. Stokes walked
outside and bought two “nickel bags” of marijuana from a drug dealer in order to get change. The
drug dealer gave Ms. Stokes the marijuana and ninety dollars. While Ms. Stokes was standing
outside the store with the ninety dollars in her hand, the appellant jumped out from behind a bush,
put a small, silver handgun to Ms. Stokes’ head, and demanded the money and her purse. Ms. Stokes
gave them to the appellant, and he ran away. At trial, Ms. Stokes testified that in addition to the
ninety dollars she was holding, she had another one-hundred-dollar bill in her purse.

        Ms. Stokes telephoned the police. When they arrived at the Little Red Market, the officers
learned that the appellant lived in the Dixie Homes apartment complex with his sister, Dorothy
Gwynn. The officers went to Ms. Gwynn’s apartment and found the appellant sitting on the couch.
They searched the appellant and found one hundred seventy-five dollars, including a one-hundred-
dollar bill, in his pocket. The officers also found a small, silver handgun under a couch cushion.
The officers transported the appellant to the police department, where he gave a statement. In the
statement, the appellant admitted to robbing Ms. Stokes. However, he said that he did not use a
weapon during the robbery. The jury convicted him of aggravated robbery and robbery, and the trial
court merged the convictions.

                                             II. Analysis

        The appellant claims that the trial court erred by ruling that the State could impeach him with
his prior convictions for robbery and theft if he chose to testify. He contends that the trial court
should have ruled that the prior convictions were inadmissible because they were similar to the
crimes in question. The State argues that the trial court did not abuse its discretion by ruling that the
State could impeach the appellant with his prior convictions. We agree with the State.

        The record reflects that before trial, the State notified the appellant of its intent to impeach
him with his 1994 convictions for robbery and theft of property valued more than five hundred
dollars if he chose to testify. The defense objected, arguing that the probative value of the evidence
was substantially outweighed by the danger of unfair prejudice. The trial court ruled that the
appellant’s credibility was a “central issue” in the case and that the crimes were admissible as crimes
of dishonesty. Based upon the trial court’s ruling, the appellant chose not to testify. However, in
an offer of proof, he stated that he did not rob the victim.

        Rule 609(a) of the Tennessee Rules of Evidence provides that a witness may be impeached
by evidence of a prior conviction. However, the prior conviction must be a felony conviction or a
conviction of an offense involving dishonesty or a false statement. Tenn. R. Evid. 609(a)(2).
Moreover, if the witness to be impeached is the accused in a criminal prosecution, the State must
provide “reasonable written notice of the impeaching conviction before trial,” and, upon request, the
court must determine that the prior conviction’s “probative value on credibility outweighs its unfair
prejudicial effect on the substantive issues.” Tenn. R. Evid. 609(a)(3). Our supreme court has noted
that two criteria are “especially relevant” in balancing a prior conviction’s probative value and unfair
prejudicial effect. State v. Mixon, 983 S.W.2d 661, 674 (Tenn. 1999). First, a trial court should
“analyze the relevance the impeaching conviction has to the issue of credibility.” Id. Second, the
trial court should “‘assess the similarity between the crime on trial and the crime underlying the
impeaching conviction.’” Id. (citation omitted); see also State v. Galmore, 994 S.W.2d 120, 122
(Tenn. 1999); State v. Farmer, 841 S.W.2d 837, 839 (Tenn. Crim. App. 1992). A trial court’s ruling


                                                  -2-
under Rule 609 will not be reversed on appeal absent an abuse of discretion. Mixon, 983 S.W.2d
at 675.

         The appellant claims that the trial court should have ruled that his prior convictions were
inadmissible for impeachment purposes because they were similar to the crimes in question.
However, “[t]he mere fact a prior conviction of the accused is identical or similar in nature to the
offense for which the accused is being tried does not, as a matter of law, bar the use of the conviction
to impeach the accused as a witness.” State v. Baker, 956 S.W.2d 8, 15 (Tenn. Crim. App. 1997).
In the instant case, the trial court determined that credibility was a key issue because “the defendant
was saying he didn’t [commit the crimes] and the victim was saying he did.” Although the trial court
did not explicitly state that the convictions’ probative value on credibility outweighed their unfair
prejudicial effect, the trial court’s ruling contains an implied finding that the appellant’s prior
convictions of aggravated robbery and theft were highly relevant as to his credibility. We agree.
Robbery and theft offenses are crimes of dishonesty. See Galmore, 994 S.W.2d at 122 (providing
that robbery is a crime of dishonesty); Baker, 956 S.W.2d at 15 (providing that theft is a crime of
dishonesty). Therefore, they are highly probative as to credibility. State v. Tune, 872 S.W.2d 922,
927 (Tenn. Crim. App. 1993). Although the prior convictions are similar to the crimes in question,
we conclude that the trial court did not abuse its discretion by ruling that the prior convictions would
be admissible if the appellant chose to testify.

                                           III. Conclusion

       Based upon the record and the parties’ briefs, we affirm the judgment of the trial court.



                                                        ___________________________________
                                                        NORMA McGEE OGLE, JUDGE




                                                  -3-